DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on October 8, 2018. Claims 1-20 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the implied terminology ‘Disclosed herein are..’.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 11 and 18 recite the broad recitation ‘..or one or more organizational characteristics’, and the claim also recites ‘..and one or more organizational characteristics’ which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, Examiner will assume that the limitation reads ‘or one or more organizational characteristics’.

	
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19 and 20 are allowed.
Claims 4, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the independent claims 1, 8 and 15 is the inclusion of the re-assigning and repeating limitations, wherein a new effective title based on one or more feature differences between the initial effective title and the clean title is re-assigned to an entity of a submit of one or more entities associated with a clean title; and wherein the generating, assigning and re-assigning steps are repeated using the new effective title instead of the clean title, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Ramos (US 2019/0244113) discloses 
generating, from a subset of one or more entities associated with a clean title, a classifier to process a training dataset that corresponds to the clean title [wherein a subset of data items in dataset 204 are labeled (i.e. manually classified as positive or negative for a target concept, after which a learning algorithm is used to train the concept classifier model based on the labeled data items, para 38, Fig 2, elements 208, 210];
assigning, to an entity of the one or more entities, an initial effective title determined by the classifier based on processing the training dataset [trained concept classifier model used to make classification predictions for labeled data items, para 38, Fig 2, element 212].

	However, Ramos does not teach a role level classifier, as claimed. Furthermore, while Ramos discloses that data items in the input dataset 204 are featurized (i.e. their respective feature values are computed) [para 38, Fig 2, element 206], the featurized values in Ramos are calculated for the labeled data in input dataset 204 and are used in training the concept classifier model [para 38, Fig 2, element 210] and not used to re-assign new labels based on feature differences between an initial effective label determined by the classifier and a clean title (label) in the input dataset. Furthermore, Ramos also does not teach the repeating of the generating, assigning and re-assigning steps using the new effective title instead of the clean title, as claimed.

	
	The closest prior art Qadir (US 2019/0347571) discloses receiving labeled input data and unlabeled input data, extracting first and second sets of features from the labeled input data, training first and second classifiers using the first and second feature sets [Fig 8, step 808,810 and specification] and applying the trained classifiers to the Fig 8, elements 802-812 and specification]. However, Qadir does not teach a role level classifier, as claimed. Qadir furthermore does not disclose determining feature differences between the initial effective title (first and second labels determined for the unlabeled data) and the clean title (labeled input data), as claimed. While Qadir teaches expanding the labeled input data with supplementary unlabeled data and its true label and retraining at least one classifier based on the expanded data [Fig 8, elements 814-816 and specification], it does not teach that the retraining is performed using the new effective title instead of the clean title, as claimed. 

	Claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 depending from independent claims 1, 8 and 15 are also allowed by virtue of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freed et al (US 2020/0125827)- directed to classifying documents based on signatory role analysis; and 
Arar et al (US 2020/0007411)- directed to retraining a classifier with role classification labels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167